August 20, 2008 PMC FUNDS PMC Large Cap Growth Fund PMC Large Cap Value Fund PMC Small Cap Core Fund PMC International Equity Fund PMC Core Fixed Income Fund PMC Tax-Free Fixed Income Fund Each a series of Trust for Professional Managers (the “Trust”) Supplement to Prospectus dated July 2, 2007, as supplemented October 10, 2007 International Equity Fund and Small Cap Core Fund Thefollowing information should be added to the section entitled “The Sub-Advisers and Portfolio Managers” starting on page 17 of the Prospectus is revised to reflect the addition of Batterymarch Financial Management,Inc. as a Sub-Adviser to the International Equity Fund effective July 31, 2008. Batterymarch Financial Management, Inc. The Adviser has entered into a sub-advisory agreement with Batterymarch Financial Management, Inc. (“Batterymarch”), to manage a portion of the International Equity Fund’s assets.Batterymarch is located at 200 Claredon Street, JohnHancockTower, Boston, MA02116, and is a registered investment adviser.Batterymarch is a global equity specialist that provides investment management services for institutional and sub-advisory clients.As of March 31st, 2008, Batterymarch had $26.5 billion in assets under management.Batterymarch follows a collaborative approach in the management of its portfolios.Its process is rules-based, systematic and quantitatively implemented through their stock selection model.Batterymarch analyzes stocks from a fundamental perspective, but with the speed and consistency of quantitative investors. Charles F. Lovejoy, CFA Charles Lovejoy, CFA, is thelead Portfolio Manager for the segment of the International Equity Fund’s assets managed by Batterymarch and is responsible for the strategic oversight of the fund’s investments. Mr. Lovejoy joined Batterymarch in 1992 as a portfolio manager and currently serves as the director of International team. Before joining Batterymarch, Mr. Lovejoy managed international and emerging markets portfolios for Boston International Advisors and headed the quantitative research group at Putnam Management Company.Mr. Lovejoy holds a Bachelor of Science degree from TuftsUniversity and is a member of the CFA Institute. Adam J. Petryk, CFA Adam J.
